                                                                      USDC SDNY
UNITED STATES DISTRICT COURT                                          DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                         ELECTRONICALLY FILED
                                                                      DOC #:
 RL 900 PARK, LLC,                                                    DATE FILED: 4/3/2020
                            Plaintiff,
                    -against-                               1:18-cv-12121-MKV-KNF

                                                                      ORDER
 SIMONE ENDER, et al.
                            Defendants.


MARY KAY VYSKOCIL, United States District Judge:

       On March 23, 2020, Plaintiff filed a pre-motion letter in anticipation of a motion for

partial summary judgment [ECF #167]. The anticipated motion seeks judgment only on the

Plaintiff’s claim against one Defendant, the Board of Managers of the Park 900 Condominium

(“the Board”). On March 31, 2020, Plaintiff filed a notice informing the Court that, after

conferring with the Board, the Board “will not be responding to Plaintiff’s 56.1 Statement or

opposing the Motion for Partial Summary Judgment” [ECF #173]. In light of the Board’s

decision not to contest the motion, the Court believes that this claim may be resolved without the

expense involved in briefing. Accordingly,

       IT IS ORDERED that Plaintiff and the Board should contact the Chambers of Magistrate

Judge Kevin N. Fox, to whom this case is referred, to schedule a settlement conference on

Plaintiff’s claim against the Board.

       IT IS FURTHER ORDERED that Plaintiff should consider whether to withdraw its

pending motion, without prejudice to renewal following the settlement conference. Plaintiff

should update the Court via letter on or before April 10, 2020.

SO ORDERED.
                                                     _________________________________
Date: April 3, 2020                                  MARY KAY VYSKOCIL
      New York, NY                                   United States District Judge
